Citation Nr: 0827472	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-41 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver






INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1947, including combat service during World War II.  
The veteran's decorations include the Silver Star Medal, the 
Bronze Star Medal and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that increased the veteran's evaluation 
for PTSD to 50 percent disabling effective May 12, 2005.  

In July 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.	The competent medical evidence shows that the veteran has 
severe social and occupational impairment that is related to 
his dementia and other health issues.

2.	The veteran's PTSD is manifested by irritability, 
depression, and sleep disturbances with nightmares and 
flashbacks.

3.	The veteran's PTSD symptoms cause him to have occupational 
and social impairment with reduced reliability and 
productivity.  


CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 50 
percent for post traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and March 2006 
that discuss the specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the June 
2007 supplemental statement of the case.  

Further, all relevant, identified and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained medical examinations in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.
 
VA regulations require mental disorders to be evaluated using 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126.  Mental disorders are rated 
pursuant to the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  A 50 percent rating is warranted for PTSD 
if it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.    

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

When assessing the evidence of record, it is important to 
note the Global Assessment of Functioning (GAF) score, which 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. 

Global assessment of Functioning scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

The Board must consider whether staged ratings are 
appropriate for an increased rating claim and whether the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

In the present appeal, the veteran asserts that he is 
entitled to a higher rating for PTSD because his symptoms 
have gotten so unmanageable that he has been repeatedly 
hospitalized and is now totally dependant on his wife.  In a 
statement submitted in June 2005, the veteran's wife attested 
that the veteran often does not sleep because he believes 
that the "Japs" are hiding in the woods across the street.

After a thorough review of the evidence, the Board finds that 
the record establishes that the veteran has increased social 
impairment due to unprovoked irritably with periods of 
violence, and difficulty with comprehension and 
communication.  However, the competent medical evidence 
indicates that those symptoms are due to his dementia and 
other health issues, not his service-connected PTSD.

A VA Mental Health Progress Note from December 2003 shows 
that the veteran was hospitalized after he failed to 
recognize family members, attempted to shot his nephew with a 
BB gun, and made verbal threats to his wife.  He was 
subsequently diagnosed with vascular type dementia with 
superimposed delirium and assigned a GAF score of 25.  The 
admitting physician opined the superimposed delirium was 
precipitated by eye drops given to the veteran during an eye 
examination the previous day.  The doctor did not indicate 
that the veteran's symptoms were due to his service-connected 
PTSD.  

In response to VA treatment records that showed that the 
veteran could no longer handle the family finances due to his 
multi-infarct dementia, the RO proposed that he be found 
incompetent in an April 2004 rating decision.  The veteran 
was found not competent in July 2004.  However, in August 
2005, he was found competent again.  

The veteran underwent a PSTD VA examination in July 2005.  He 
reported having nightmares approximately three times a 
months, depression, and feelings of disgust.  He stated that 
he had been hospitalized several times because he became 
belligerent and began having delusional thoughts about his 
wife.  He stated that he had filed for an increase rating so 
that he could afford in-home care.  

On examination, the veteran's speech was fluent and well 
organized.  He was alert with a clear sensorium, fully 
oriented, and rational.  His mood was somewhat elevated with 
significant anxiety.  His affect was mildly constricted.  His 
memory, concentration, insight, and judgment were good.  He 
was diagnosed with chronic PTSD and dementia associated with 
multiple etiologies.  

After reviewing the claims file and examining the veteran, 
the July 2005 VA examiner noted that much of the veteran's 
impairment appeared to be caused by his dementia.  The 
veteran's treatment records showed that his overall GAF score 
was 35, which suggested major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood and/or some impairment in reality testing, 
communication.  Yet, the veteran's GAF score for PTSD alone 
was 65, which indicated only moderate symptoms.  The examiner 
also pointed out that very little attention had been given to 
treating the veteran's PTSD.  While he received some 
medications, the veteran was not in separate psychiatric 
treatment to control PTSD symptoms. 

VA treatment records reveal that the veteran was hospitalized 
for psychiatric symptoms in March 2006.  However, those 
symptoms were caused by opioid-induced delirium, not PTSD.  

The veteran underwent another PTSD VA examination in June 
2006.  He reported that he was receiving mental health 
treatment that helped to settle his mind and relieve tension.  
On examination, the veteran was cooperative and his insight 
was adequate.  Yet, his memory and concentration were 
somewhat impaired and his speech was rambling and focused on 
the past.  His mood was somewhat agitated.  His affect was 
constricted in range.  He was diagnosed with PTSD and 
degenerative dementia associated with multiple etiologies by 
history. 

After reviewing the claims file, the June 2006 examiner 
concluded that the veteran had persistent symptoms of PTSD, 
especially sleep disturbances with nightmares and aggravated 
mood.  However, he concluded that the veteran's rambling 
speech and forgetfulness were symptoms of his dementia.  The 
examiner estimated that his GAF score was 35 overall, but 54 
for PTSD, which he explained represented moderate psychiatric 
disability.

Thus, the record shows that the veteran's PTSD is manifested 
by irritability, depression, and sleep disturbances with 
nightmares and flashbacks.  Further, the medical evidence 
shows that the veteran's PTSD, as opposed to his nonservice-
connected psychiatric impairment, is only moderately 
disability.  Thus, the disability picture due to the 
veteran's PTSD does not approximate the symptoms listed for a 
70 percent rating, which include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  As such, the Board finds that an increased 
rating for PTSD is not warranted.  

In denying this claim, the Board reiterates that the veteran 
is a decorated combat veteran of World War II who was awarded 
numerous commendations.  The Board does not wish in any way 
to diminish the veteran's heroic and well-decorated World War 
II combat service, for which he was awarded the Silver Star 
Medal, the Bronze Star Medal and the Purple Heart Medal.  
Because the preponderance of the evidence is against the 
claim, however, the Board has no discretion and must deny the 
veteran's claim for an increased rating for his PTSD.


ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling, is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


